Miller, Judge.
A juvenile court found D. S. delinquent (arson) for setting fire to three mobile classroom units at a middle school. In his sole enumeration of error, D. S. contends that the evidence did not support a finding of delinquency beyond a reasonable doubt.
The applicable standard of review is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found D. S. delinquent beyond a reasonable doubt. In re T T, 236 Ga. App. 46 (1) (510 SE2d 901) (1999).
The trial court found that an arson occurred, D. S. lived close enough to the school to have the opportunity to commit arson, and the witnesses who testified against D. S. were credible. Evidence showed that D. S. appeared at the home of a middle school student the night of the fire, where he told her that “he had caught the trailers on fire or he was going to catch them on fire.” Additionally, a second student testified that while she was at a Wal-Mart two days after the incident, she overheard D. S. admit to someone that he was responsible for starting the fire.
The evidence adduced at trial was sufficient to authorize the trial court’s adjudication finding D. S. delinquent for having committed arson beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Blackburn, P. J., and Barnes, J, concur.